Title: To Benjamin Franklin from Horatio Gates, 23 June 1776
From: Gates, Horatio
To: Franklin, Benjamin


Dear Sir
New York 23d: June 1776:
  This will be presented you by The Chevallier de Kermovant, who left Old France the Sixth of April, and arrived about Fourteen days ago at Stonington by the Way of Cape François; he desires me acquaint you that his Views are truly patriotic, and that he neither Seeks reward, or Honour, but as he shall Merit; he has Letters for you, and Doctor Rush, they probably will speak more for him, than I can presume to do. He professes being an Engineer, and to have served all the last War with The Turks in that Line. I set out tomorrow afternoon, or Tuesday morning, for Albany, but have not yet received either Instructions, or the Resolves from Congress. I am Dear Sir Your Affectionate Humble Servant
Horatio Gates
Doctor Franklin,
  
Addressed: The Honble: / Doctor Benjamin Franklin, / Member of The Continental Congress / at / Philadelphia.
Notation: (Not ent’d.) 23 June 1776 Let Genl Gates to Dr. Franklin relating to Monsr. Kermovan read 27th [?] June 1776 before Board War
